 1   STROOCK & STROOCK & LAVAN LLP
     ARJUN P. RAO (State Bar No. 265347)
 2   SHERI GUERAMI (State Bar No. 265231)
     2029 Century Park East, 18th Floor
 3   Los Angeles, CA 90067-3086
     Telephone: 310-556-5800
 4   Facsimile: 310-556-5959
     Email:     lacalendar@stroock.com
 5

 6   Attorneys for Defendant
      JPMORGAN CHASE BANK, N.A.
 7

 8                               UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10

11   GILBERT CASTILLO JR.,                    )    Case No. 4:19-CV-004905-HSG
                                              )
12                 Plaintiff,                 )    [Assigned to the Hon. Haywood S. Gilliam, Jr.]
                                              )
13                                            )    STIPULATED PROTECTIVE ORDER
             vs.
                                              )    FOR STANDARD LITIGATION
14
     JPMORGAN CHASE BANK, N.A,                )
15                                            )
                   Defendant.                 )
16                                            )
                                              )
17                                            )
                                              )
18                                            )
                                              )
19                                            )
                                              )
20

21

22

23

24

25

26

27

28

                                                  STIPULATED PROTECTIVE ORDER FOR STANDARD
                                                          LITIGATION Case No. 4:19-CV-004905-HSG
     LA 52306511
                                                                        1   1.      PURPOSES AND LIMITATIONS

                                                                        2           Disclosure and discovery activity in this action are likely to involve production of

                                                                        3   confidential, proprietary, or private information for which special protection from public disclosure

                                                                        4   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

                                                                        5   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

                                                                        6   Order. The parties acknowledge that this Order does not confer blanket protections on all

                                                                        7   disclosures or responses to discovery and that the protection it affords from public disclosure and

                                                                        8   use extends only to the limited information or items that are entitled to confidential treatment under

                                                                        9   the applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
STROOCK & STROOCK & LAVAN LLP




                                                                       10   that this Stipulated Protective Order does not entitle them to file confidential information under
                                2029 Century Park East, 18TH FLOOR




                                                                            seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that
                                  Los Angeles, California 90067-3086




                                                                       11

                                                                       12   will be applied when a party seeks permission from the court to file material under seal.

                                                                       13   2.      DEFINITIONS

                                                                       14           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

                                                                       15   information or items under this Order.

                                                                       16           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

                                                                       17   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

                                                                       18   Civil Procedure 26(c).

                                                                       19           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

                                                                       20   as their support staff).

                                                                       21           2.4     Designating Party: a Party or Non-Party that designates information or items that it

                                                                       22   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                                                                       23           2.5     Disclosure or Discovery Material: all items or information, regardless of the

                                                                       24   medium or manner in which it is generated, stored, or maintained (including, among other things,

                                                                       25   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

                                                                       26   responses to discovery in this matter.

                                                                       27

                                                                       28
                                                                                                                              -1-
                                                                                                                               STIPULATED PROTECTIVE ORDER FOR STANDARD
                                                                                                                                       LITIGATION Case No. 4:19-CV-004905-HSG
                                                                            LA 52306511
                                                                        1           2.6    Expert: a person with specialized knowledge or experience in a matter pertinent to

                                                                        2   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

                                                                        3   consultant in this action.

                                                                        4           2.7    House Counsel: attorneys who are employees of a party to this action. House

                                                                        5   Counsel does not include Outside Counsel of Record or any other outside counsel.

                                                                        6           2.8    Non-Party: any natural person, partnership, corporation, association, or other legal

                                                                        7   entity not named as a Party to this action.

                                                                        8           2.9    Outside Counsel of Record: attorneys who are not employees of a party to this

                                                                        9   action but are retained to represent or advise a party to this action and have appeared in this action
STROOCK & STROOCK & LAVAN LLP




                                                                       10   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
                                2029 Century Park East, 18TH FLOOR




                                                                                    2.10   Party: any party to this action, including all of its officers, directors, employees,
                                  Los Angeles, California 90067-3086




                                                                       11

                                                                       12   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                                                                       13           2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

                                                                       14   Material in this action.

                                                                       15           2.12   Professional Vendors: persons or entities that provide litigation support services

                                                                       16   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

                                                                       17   storing, or retrieving data in any form or medium) and their employees and subcontractors.

                                                                       18           2.13   Protected Material: any Disclosure or Discovery Material that is designated as

                                                                       19   “CONFIDENTIAL.”

                                                                       20           2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a

                                                                       21   Producing Party.

                                                                       22   3.      SCOPE

                                                                       23           The protections conferred by this Stipulation and Order cover not only Protected Material

                                                                       24   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all

                                                                       25   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

                                                                       26   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

                                                                       27   However, the protections conferred by this Stipulation and Order do not cover the following

                                                                       28   information: (a) any information that is in the public domain at the time of disclosure to a
                                                                                                                              -2-
                                                                                                                               STIPULATED PROTECTIVE ORDER FOR STANDARD
                                                                                                                                       LITIGATION Case No. 4:19-CV-004905-HSG
                                                                            LA 52306511
                                                                        1   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as a

                                                                        2   result of publication not involving a violation of this Order, including becoming part of the public

                                                                        3   record through trial or otherwise; and (b) any information known to the Receiving Party prior to the

                                                                        4   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

                                                                        5   information lawfully and under no obligation of confidentiality to the Designating Party. Any use

                                                                        6   of Protected Material at trial shall be governed by a separate agreement or order.

                                                                        7   4.      DURATION

                                                                        8           Even after final disposition of this litigation, the confidentiality obligations imposed by this

                                                                        9   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
STROOCK & STROOCK & LAVAN LLP




                                                                       10   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
                                2029 Century Park East, 18TH FLOOR




                                                                            defenses in this action, with or without prejudice; and (2) final judgment herein after the
                                  Los Angeles, California 90067-3086




                                                                       11

                                                                       12   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

                                                                       13   including the time limits for filing any motions or applications for extension of time pursuant to

                                                                       14   applicable law.

                                                                       15   5.      DESIGNATING PROTECTED MATERIAL

                                                                       16           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or

                                                                       17   Non-Party that designates information or items for protection under this Order must take care to

                                                                       18   limit any such designation to specific material that qualifies under the appropriate standards. The

                                                                       19   Designating Party must designate for protection only those parts of material, documents, items, or

                                                                       20   oral or written communications that qualify – so that other portions of the material, documents,

                                                                       21   items, or communications for which protection is not warranted are not swept unjustifiably within

                                                                       22   the ambit of this Order.

                                                                       23           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

                                                                       24   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

                                                                       25   encumber or retard the case development process or to impose unnecessary expenses and burdens

                                                                       26   on other parties) expose the Designating Party to sanctions.

                                                                       27

                                                                       28
                                                                                                                              -3-
                                                                                                                               STIPULATED PROTECTIVE ORDER FOR STANDARD
                                                                                                                                       LITIGATION Case No. 4:19-CV-004905-HSG
                                                                            LA 52306511
                                                                        1           If it comes to a Designating Party’s attention that information or items that it designated for

                                                                        2   protection do not qualify for protection, that Designating Party must promptly notify all other

                                                                        3   Parties that it is withdrawing the mistaken designation.

                                                                        4           5.2    Manner and Timing of Designations. Except as otherwise provided in this Order

                                                                        5   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

                                                                        6   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

                                                                        7   designated before the material is disclosed or produced.

                                                                        8           Designation in conformity with this Order requires:

                                                                        9                  (a)     for information in documentary form (e.g., paper or electronic documents,
STROOCK & STROOCK & LAVAN LLP




                                                                       10   but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
                                2029 Century Park East, 18TH FLOOR




                                                                            Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a
                                  Los Angeles, California 90067-3086




                                                                       11

                                                                       12   portion or portions of the material on a page qualifies for protection, the Producing Party also must

                                                                       13   clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins). A

                                                                       14   Party or Non-Party that makes original documents or materials available for inspection need not

                                                                       15   designate them for protection until after the inspecting Party has indicated which material it would

                                                                       16   like copied and produced. During the inspection and before the designation, all of the material

                                                                       17   made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

                                                                       18   identified the documents it wants copied and produced, the Producing Party must determine which

                                                                       19   documents, or portions thereof, qualify for protection under this Order. Then, before producing the

                                                                       20   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page

                                                                       21   that contains Protected Material. If only a portion or portions of the material on a page qualifies for

                                                                       22   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

                                                                       23   appropriate markings in the margins).

                                                                       24                  (b)     for testimony given in deposition or in other pretrial or trial proceedings, that

                                                                       25   the Designating Party identify on the record, before the close of the deposition, hearing, or other

                                                                       26   proceeding, all protected testimony.

                                                                       27                  (c)     for information produced in some form other than documentary and for any

                                                                       28   other tangible items, that the Producing Party affix in a prominent place on the exterior of the
                                                                                                                              -4-
                                                                                                                               STIPULATED PROTECTIVE ORDER FOR STANDARD
                                                                                                                                       LITIGATION Case No. 4:19-CV-004905-HSG
                                                                            LA 52306511
                                                                        1   container or containers in which the information or item is stored the legend “CONFIDENTIAL.”

                                                                        2   If only a portion or portions of the information or item warrant protection, the Producing Party, to

                                                                        3   the extent practicable, shall identify the protected portion(s).

                                                                        4           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

                                                                        5   designate qualified information or items does not, standing alone, waive the Designating Party’s

                                                                        6   right to secure protection under this Order for such material. Upon timely correction of a

                                                                        7   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

                                                                        8   in accordance with the provisions of this Order.

                                                                        9   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
STROOCK & STROOCK & LAVAN LLP




                                                                       10           6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of
                                2029 Century Park East, 18TH FLOOR




                                                                            confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
                                  Los Angeles, California 90067-3086




                                                                       11

                                                                       12   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                                                                       13   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

                                                                       14   challenge a confidentiality designation by electing not to mount a challenge promptly after the

                                                                       15   original designation is disclosed.

                                                                       16           6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process

                                                                       17   by providing written notice of each designation it is challenging and describing the basis for each

                                                                       18   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

                                                                       19   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

                                                                       20   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

                                                                       21   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

                                                                       22   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

                                                                       23   Party must explain the basis for its belief that the confidentiality designation was not proper and

                                                                       24   must give the Designating Party an opportunity to review the designated material, to reconsider the

                                                                       25   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

                                                                       26   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

                                                                       27   has engaged in this meet and confer process first or establishes that the Designating Party is

                                                                       28   unwilling to participate in the meet and confer process in a timely manner.
                                                                                                                               -5-
                                                                                                                                STIPULATED PROTECTIVE ORDER FOR STANDARD
                                                                                                                                        LITIGATION Case No. 4:19-CV-004905-HSG
                                                                            LA 52306511
                                                                        1           6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court

                                                                        2   intervention, the Designating Party shall file and serve a motion to retain confidentiality under

                                                                        3   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of

                                                                        4   the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer

                                                                        5   process will not resolve their dispute, whichever is earlier. Each such motion must be accompanied

                                                                        6   by a competent declaration affirming that the movant has complied with the meet and confer

                                                                        7   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

                                                                        8   motion including the required declaration within 21 days (or 14 days, if applicable) shall

                                                                        9   automatically waive the confidentiality designation for each challenged designation. In addition,
STROOCK & STROOCK & LAVAN LLP




                                                                       10   the Challenging Party may file a motion challenging a confidentiality designation at any time if
                                2029 Century Park East, 18TH FLOOR




                                                                            there is good cause for doing so, including a challenge to the designation of a deposition transcript
                                  Los Angeles, California 90067-3086




                                                                       11

                                                                       12   or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a

                                                                       13   competent declaration affirming that the movant has complied with the meet and confer

                                                                       14   requirements imposed by the preceding paragraph.

                                                                       15           The burden of persuasion in any such challenge proceeding shall be on the Designating

                                                                       16   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

                                                                       17   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

                                                                       18   Unless the Designating Party has waived the confidentiality designation by failing to file a motion

                                                                       19   to retain confidentiality as described above, all parties shall continue to afford the material in

                                                                       20   question the level of protection to which it is entitled under the Producing Party’s designation until

                                                                       21   the court rules on the challenge.

                                                                       22   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

                                                                       23           7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                                                                       24   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                                                                       25   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

                                                                       26   the categories of persons and under the conditions described in this Order. When the litigation has

                                                                       27   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                                                                       28   DISPOSITION).
                                                                                                                              -6-
                                                                                                                               STIPULATED PROTECTIVE ORDER FOR STANDARD
                                                                                                                                       LITIGATION Case No. 4:19-CV-004905-HSG
                                                                            LA 52306511
                                                                        1           Protected Material must be stored and maintained by a Receiving Party at a location and in

                                                                        2   a secure manner that ensures that access is limited to the persons authorized under this Order.

                                                                        3           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

                                                                        4   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                                                                        5   information or item designated “CONFIDENTIAL” only to:

                                                                        6                  (a)    the Receiving Party’s Outside Counsel of Record in this action, as well as

                                                                        7   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

                                                                        8   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

                                                                        9   Bound” that is attached hereto as Exhibit A;
STROOCK & STROOCK & LAVAN LLP




                                                                       10                  (b)    the officers, directors, and employees (including House Counsel) of the
                                2029 Century Park East, 18TH FLOOR




                                                                            Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed
                                  Los Angeles, California 90067-3086




                                                                       11

                                                                       12   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                       13                  (c)    Experts (as defined in this Order) of the Receiving Party to whom disclosure

                                                                       14   is reasonably necessary for this litigation and who have signed the “Acknowledgment and

                                                                       15   Agreement to Be Bound” (Exhibit A);

                                                                       16                  (d)    the court and its personnel;

                                                                       17                  (e)    court reporters and their staff, professional jury or trial consultants, mock

                                                                       18   jurors, and Professional Vendors to whom disclosure is reasonably necessary for this litigation and

                                                                       19   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                       20                  (f)    during their depositions, witnesses in the action to whom disclosure is

                                                                       21   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

                                                                       22   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

                                                                       23   transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

                                                                       24   separately bound by the court reporter and may not be disclosed to anyone except as permitted

                                                                       25   under this Stipulated Protective Order.

                                                                       26                  (g)    the author or recipient of a document containing the information or a

                                                                       27   custodian or other person who otherwise possessed or knew the information.

                                                                       28
                                                                                                                             -7-
                                                                                                                              STIPULATED PROTECTIVE ORDER FOR STANDARD
                                                                                                                                      LITIGATION Case No. 4:19-CV-004905-HSG
                                                                            LA 52306511
                                                                        1   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

                                                                        2           LITIGATION

                                                                        3           If a Party is served with a subpoena or a court order issued in other litigation that compels

                                                                        4   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

                                                                        5   must:

                                                                        6                  (a)        promptly notify in writing the Designating Party. Such notification shall

                                                                        7   include a copy of the subpoena or court order;

                                                                        8                  (b)        promptly notify in writing the party who caused the subpoena or order to

                                                                        9   issue in the other litigation that some or all of the material covered by the subpoena or order is
STROOCK & STROOCK & LAVAN LLP




                                                                       10   subject to this Protective Order. Such notification shall include a copy of this Stipulated Protective
                                2029 Century Park East, 18TH FLOOR




                                                                            Order; and
                                  Los Angeles, California 90067-3086




                                                                       11

                                                                       12                  (c)        cooperate with respect to all reasonable procedures sought to be pursued by

                                                                       13   the Designating Party whose Protected Material may be affected.

                                                                       14           If the Designating Party timely seeks a protective order, the Party served with the subpoena

                                                                       15   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

                                                                       16   before a determination by the court from which the subpoena or order issued, unless the Party has

                                                                       17   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

                                                                       18   expense of seeking protection in that court of its confidential material – and nothing in these

                                                                       19   provisions should be construed as authorizing or encouraging a Receiving Party in this action to

                                                                       20   disobey a lawful directive from another court.

                                                                       21   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

                                                                       22           LITIGATION

                                                                       23                  (a)        The terms of this Order are applicable to information produced by a Non-

                                                                       24   Party in this action and designated as “CONFIDENTIAL.” Such information produced by Non-

                                                                       25   Parties in connection with this litigation is protected by the remedies and relief provided by this

                                                                       26   Order. Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

                                                                       27   additional protections.

                                                                       28
                                                                                                                               -8-
                                                                                                                                STIPULATED PROTECTIVE ORDER FOR STANDARD
                                                                                                                                        LITIGATION Case No. 4:19-CV-004905-HSG
                                                                            LA 52306511
                                                                        1                   (b)     In the event that a Party is required, by a valid discovery request, to produce

                                                                        2   a Non-Party’s confidential information in its possession, and the Party is subject to an agreement

                                                                        3   with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                                                                        4                           (1)     promptly notify in writing the Requesting Party and the Non-Party

                                                                        5   that some or all of the information requested is subject to a confidentiality agreement with a Non-

                                                                        6   Party;

                                                                        7                           (2)     promptly provide the Non-Party with a copy of the Stipulated

                                                                        8   Protective Order in this litigation, the relevant discovery request(s), and a reasonably specific

                                                                        9   description of the information requested; and
STROOCK & STROOCK & LAVAN LLP




                                                                       10                           (3)     make the information requested available for inspection by the Non-
                                2029 Century Park East, 18TH FLOOR




                                                                            Party.
                                  Los Angeles, California 90067-3086




                                                                       11

                                                                       12                   (c)     If the Non-Party fails to object or seek a protective order from this court

                                                                       13   within 14 days of receiving the notice and accompanying information, the Receiving Party may

                                                                       14   produce the Non-Party’s confidential information responsive to the discovery request. If the Non-

                                                                       15   Party timely seeks a protective order, the Receiving Party shall not produce any information in its

                                                                       16   possession or control that is subject to the confidentiality agreement with the Non-Party before a

                                                                       17   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the

                                                                       18   burden and expense of seeking protection in this court of its Protected Material.

                                                                       19   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                                                                       20            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                                                                       21   Material to any person or in any circumstance not authorized under this Stipulated Protective

                                                                       22   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

                                                                       23   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

                                                                       24   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

                                                                       25   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

                                                                       26   Agreement to Be Bound” that is attached hereto as Exhibit A.

                                                                       27

                                                                       28
                                                                                                                              -9-
                                                                                                                               STIPULATED PROTECTIVE ORDER FOR STANDARD
                                                                                                                                       LITIGATION Case No. 4:19-CV-004905-HSG
                                                                            LA 52306511
                                                                        1   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

                                                                        2           MATERIAL

                                                                        3           When a Producing Party gives notice to Receiving Parties that certain inadvertently

                                                                        4   produced material is subject to a claim of privilege or other protection, the obligations of the

                                                                        5   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

                                                                        6   is not intended to modify whatever procedure may be established in an e-discovery order that

                                                                        7   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence

                                                                        8   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

                                                                        9   communication or information covered by the attorney-client privilege or work product protection,
STROOCK & STROOCK & LAVAN LLP




                                                                       10   the parties may incorporate their agreement in the stipulated protective order submitted to the court.
                                2029 Century Park East, 18TH FLOOR




                                                                            12.     MISCELLANEOUS
                                  Los Angeles, California 90067-3086




                                                                       11

                                                                       12           12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to

                                                                       13   seek its modification by the court in the future.

                                                                       14           12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order

                                                                       15   no Party waives any right it otherwise would have to object to disclosing or producing any

                                                                       16   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

                                                                       17   Party waives any right to object on any ground to use in evidence of any of the material covered by

                                                                       18   this Protective Order.

                                                                       19           12.3   Filing Protected Material. Without written permission from the Designating Party or

                                                                       20   a court order secured after appropriate notice to all interested persons, a Party may not file in the

                                                                       21   public record in this action any Protected Material. A Party that seeks to file under seal any

                                                                       22   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed

                                                                       23   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

                                                                       24   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing

                                                                       25   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled

                                                                       26   to protection under the law. If a Receiving Party's request to file Protected Material under seal

                                                                       27   pursuant to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the

                                                                       28
                                                                                                                                - 10 -
                                                                                                                                   STIPULATED PROTECTIVE ORDER FOR STANDARD
                                                                                                                                           LITIGATION Case No. 4:19-CV-004905-HSG
                                                                            LA 52306511
                                                                        1   information in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by

                                                                        2   the court.

                                                                        3   13.     FINAL DISPOSITION

                                                                        4           Within 60 days after the final disposition of this action, as defined in paragraph 4, each

                                                                        5   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

                                                                        6   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                                                                        7   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

                                                                        8   the Protected Material is returned or destroyed, the Receiving Party must submit a written

                                                                        9   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)
STROOCK & STROOCK & LAVAN LLP




                                                                       10   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material
                                2029 Century Park East, 18TH FLOOR




                                                                            that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,
                                  Los Angeles, California 90067-3086




                                                                       11

                                                                       12   abstracts, compilations, summaries or any other format reproducing or capturing any of the

                                                                       13   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy

                                                                       14   of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

                                                                       15   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

                                                                       16   and expert work product, even if such materials contain Protected Material. Any such archival

                                                                       17   copies that contain or constitute Protected Material remain subject to this Protective Order as set

                                                                       18   forth in Section 4 (DURATION).

                                                                       19   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                       20
                                                                            Dated: March 2, 2020                              SULAIMAN LAW GROUP, LTD.
                                                                       21                                                     JAMES C. VLAHAKIS
                                                                       22

                                                                       23
                                                                                                                              By: /s/ James C. Vlahakis
                                                                       24                                                                       James C. Vlahakis
                                                                       25                                                     Attorneys for Plaintiff
                                                                                                                                  Gilbert Castillo Jr.
                                                                       26                                                         PRO HAC VICE
                                                                       27

                                                                       28
                                                                                                                             - 11 -
                                                                                                                                STIPULATED PROTECTIVE ORDER FOR STANDARD
                                                                                                                                        LITIGATION Case No. 4:19-CV-004905-HSG
                                                                            LA 52306511
                                                                                                               STROOCK & STROOCK & LAVAN LLP
                                                                        1   Dated: March 2, 2020               ARJUN P. RAO
                                                                                                               SHERI GUERAMI
                                                                        2

                                                                        3
                                                                                                               By: /s/ Sheri Guerami
                                                                        4                                                         Sheri Guerami
                                                                        5                                      Attorneys for Defendant
                                                                                                                   JPMORGAN CHASE BANK, N.A.
                                                                        6

                                                                        7

                                                                        8   PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                                                        9
STROOCK & STROOCK & LAVAN LLP




                                                                       10   Dated: 3/16/2020                       _____________________________________
                                                                                                                   ___
                                                                                                                     ___
                                                                                                                       ______
                                                                                                                           ___________________________
                                                                                                                           __                       _ ___
                                                                                                                  Judge Haywood S. Gilliam, Jr.
                                2029 Century Park East, 18TH FLOOR
                                  Los Angeles, California 90067-3086




                                                                       11

                                                                       12

                                                                       13

                                                                       14

                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28
                                                                                                              - 12 -
                                                                                                                 STIPULATED PROTECTIVE ORDER FOR STANDARD
                                                                                                                         LITIGATION Case No. 4:19-CV-004905-HSG
                                                                            LA 52306511
                                                                        1                                                  EXHIBIT A

                                                                        2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                                                        3           I, _____________________________ [print or type full name], of _________________

                                                                        4   [print or type full address], declare under penalty of perjury that I have read in its entirety and

                                                                        5   understand the Stipulated Protective Order that was issued by the United States District Court for

                                                                        6   the Northern District of California on [date] in the case of ___________ [insert formal name of

                                                                        7   the case and the number and initials assigned to it by the court]. I agree to comply with and to

                                                                        8   be bound by all the terms of this Stipulated Protective Order and I understand and acknowledge

                                                                        9   that failure to so comply could expose me to sanctions and punishment in the nature of contempt. I
STROOCK & STROOCK & LAVAN LLP




                                                                       10   solemnly promise that I will not disclose in any manner any information or item that is subject to
                                2029 Century Park East, 18TH FLOOR




                                                                            this Stipulated Protective Order to any person or entity except in strict compliance with the
                                  Los Angeles, California 90067-3086




                                                                       11

                                                                       12   provisions of this Order.

                                                                       13           I further agree to submit to the jurisdiction of the United States District Court for the

                                                                       14   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective

                                                                       15   Order, even if such enforcement proceedings occur after termination of this action.

                                                                       16           I hereby appoint __________________________ [print or type full name] of

                                                                       17   _______________________________________ [print or type full address and telephone number]

                                                                       18   as my California agent for service of process in connection with this action or any proceedings

                                                                       19   related to enforcement of this Stipulated Protective Order.

                                                                       20

                                                                       21   Date: ______________________________________

                                                                       22   City and State where sworn and signed: _________________________________

                                                                       23

                                                                       24   Printed name: _______________________________

                                                                       25

                                                                       26   Signature: __________________________________

                                                                       27

                                                                       28
                                                                                                                              - 13 -
                                                                                                                                 STIPULATED PROTECTIVE ORDER FOR STANDARD
                                                                                                                                         LITIGATION Case No. 4:19-CV-004905-HSG
                                                                            LA 52306511
 1                 CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5-1(i)(3)

 2           Pursuant to N.D. Cal. Local Rule 5-1(i)(3), I attest that concurrence in the filing of the
 3   foregoing Stipulated Protective Order for Standard Litigation has been obtained from James C.
 4   Vlahakis, counsel of record for plaintiff Gilbert Castillo, Jr.
 5
                                                                       /s/ Sheri Guerami
 6                                                                       Sheri Guerami
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -14-
                                                 CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5-1(i)(3)
                                                                          Case No. 3:19-CV-004905-HSG
     LA 52306511
 1                                     CERTIFICATE OF SERVICE

 2           I hereby certify that on March 2, 2020 a copy of the foregoing STIPULATED
 3   PROTECTIVE ORDER FOR STANDARD LITIGATION was filed electronically and served
 4   by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to
 5   all parties by operation of the court’s electronic filing system or by mail to anyone unable to accept
 6   electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing
 7   through the court’s EM/ECF System.
 8

 9                                                                  /s/ Sheri Guerami
                                                                      Sheri Guerami
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       -1-
                                                                                 CERTIFICATE OF SERVICE
                                                                                Case No. 3:19-CV-004905-HSG
     LA 52306511
